Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forth
in 37 CFR 1.17(e), was filed on 10 JUL 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 1-9 and 12  is/are now pending.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim Rejection(s) under 35 U.S.C. 103

► 	Claim(s) 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Luo et al [WO 2015/179404 — hereinafter “Luo”] in view of Cho et al. [PLOS One 9(9) :e108095
(SEP 2014) — hereinafter “Cho”] and/or Tilgner et al.[ G3 :Genes|Genomes|Genetics 3:387
(MAR 2013) — hereinafter “Tilgner’ ] and/or Ramsköld et al.[Nature Biotechnology 30(8) : 777-
782 (2012) — hereinafter “Ramsköld”] and Rapin et al.[Blood 123(6) 

Claim 1 is drawn to method for identifying a neopeptide in or on a population of cells,
the method comprising :
a) sequencing long-read messenger RNA (mRNA) isolated from a first subset of
the population cells,
b) identifying splice variants that could be generated from the sequenced long-read MRNA,
c) determining in a second subset of the population of cells [[the]] presence of neopeptides
that correlate with are translated from the identified splice variants and determining the
presence of the neopeptide in a population of normal cells, wherein a single identified splice
variant correlates translates to a single neopeptide,
wherein, the presence of the neopeptide in the second subset of the population cells and [[the]]
absence of the neopeptide in the normal cells is indicative that the neopeptide is a marker for
abnormal cells.
Luo teach a method of identifying  neopeptides(s), including splice variants, in or on a population of cells (i.e. circulating tumor cells -CTCs) which comprises most of the limitations of Claim 1 , see at least paras 8, 23, 60-62 and 106-108, except Luo does not teach long-read mRNA sequencing rather Luo teach standard RNA -seq, see especially para 103. Luo also discloses detecting mutant protein [i.e. neopeptides(s)], including splice variants in a second/subset of the population of cells wherein the presence of the neopeptide in the second/subset of the population of cells and the absence of the neopeptide in normal cells is indicative that the neopeptide is a marker for abnormal cells, see at least para 59-60. However, long-read RNA sequencing was known, as was the advantages of this technique over conventional RNA-seq, see at least the abstract of Cho and/or Tilgner. In addition, Ramsköld teach a technique termed SMART-seq which allows for the sequencing of full length transcripts., see the entire document, noting especially Figure 1.and the legend thereof. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the long-read RNA —seq of either Cho or Tilgner or Ramsköld for the conventional RNA-seq taught by Luo. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore, the PHOSITA would have been motivated to make the substitution recited above in order to gain the known advantages of long-read RNA-seq and/or SMART-seq over conventional RNA-seq, see at least the abstracts of Cho and/or Tilgner and/or Ramkdéld.. Now as regards the newly added limitation(s) filed with the instant RCE. Luo clearly teach detecting differentially expressed splice variant cancer biomarkers and their association with certain cancers. Luo do not explicitly teach  analyzing   
a population of cancer cells and a population of normal cell of the same tissue origin as the population of cancer cells. However,  it was well known to analyze side by side a population of cancer cells and a population of normal cell of the same tissue origin as the population of cancer cells, see at least the section of Menon entiltled “Materials and Methods” which begins on p. 3440. See also Rapin who clearly teach analyzing gene expression profiles in cancer cells and corresponding normal cells. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention too modify the method reasonably suggested by Luo in view of Cho, Tilgner  and/or Ramsköld wherein  cancer and corresponding normal cells are  both analysed. The PHOSITA would have been motivated by the desire to determine which neopeptides, splice variants are truly cancer biomarkers by incorporating all appropriate controls in any analysis performed. Such was routine in research in the biological sciences.

Regarding the limitations of Claims 2-4, see at least the “Materials and Methods”
section and the first full para p.390 of Tilgner. See also Figure 1 and the legend thereof in
Ramsköld.

As regards Claim 5, it would have been prima facie obvious to the PHOSITA in light of
the teaching of either Tilgner and/or Cho and/or Ramsköld.to avoid any fragmentation steps as
the goals of these methods is to produce long-reads of mRNA molecules (i.e. full length reads).
As regards Claim 6, absent some evidence to the contrary, at least some portion of the
mRNA processed and sequenced by Tilgner and/or Cho and/or Ramsköldis cytosolic mRNA, as
each of the authors teach beginning yheir sequencing protocols with total RNA from the cell
line(s) studied, see the section entitled “RNA extraction and Sequencing” on p.388 of Tilgner
and or the section entitled “Sample Preparation and Sequencing” on p. 2 of Cho and the entire
document of Ramsköld.  Furthermore, it was known to enrich for mRNA found in cytosolic
compartment of eukaryotic cells as evidenced by Stephens et al. [ Ch. 14 in Methods in
Molecular Biology Vol. 419 : Post-Transcriptional Gene Regulation. Edited by Wiluz et al.,
copyright Humana Press, Totowa, NJ (2008) — hereinafter “Stephens’].

As regards Claim 7, note that Tilgner and Cho each teach an oligo(dT) purification step
applied to their total RNA isolates thus some portion of the mRNA examined by these authors
comprised a poly-A tail., see at least the “Materials and Methods” section and the first full para p.390 of Tilgner. See also Figure 1 and the legend thereof in Ramsköld.. 



► 	Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over
Luo  in view of Cho  and/or Tilgner  and/or Ramsköld and Rapin as applied against Claim 1 and further in view of Hatakeyama  et al. [Proteeomics 11:2275(2011) — hereinafter “Hatakeyama’].

Claim 8 is drawn to an embodiment of the method of Claim 1 wherein determining the
presence of the neopeptides comprises mass spectrometry.
Luo in view of Cho and/or Tilgner and/or Ramkéld and Rapin reasonably suggest a method of identifying neopeptides comprising all of the limitations recited in Claim 8 for the reason(s) previously outlined above but fail to teach and, in particular Luo, fail to teach the analysis of protein and/or peptides via mass spectrometry rather Luo teach protein analysis via conventional methods (i.e. such as conventional  protein or peptide detection methods), see especially para 60. Most notably, Luo does not teach protein/peptide analysis using a method(s) comprising mass spectrometry. However, the use of methods comprising mass spectrometry  in conjuction with transcriptome analysis to analyze proteins/peptides was well known and conventional prior to the instant invention, consider Hatakeyama  for example (at least section 2.3).  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute a conventional protein/peptide analysis method comprising mass spectrometry of Hatakeyama for the unnamed
protein/peptide analysis method of Luo  (e.g. Luo specifically mentions Western blotting) 
 Please note that substitution of one known second method/reagent with known properties
for a first known method/reagent with known properties would have been prima facie obvious to
the ordinary artisan at the time of the invention in the absence of an unexpected result. As
regards the motivation to make the substitution recited above, the motivation to combine arises
from the expectation that the prior art elements will perform their expected functions to achieve
their expected results when combined for their common known purpose. Support for making
this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the
SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).






►	Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Luo  in view of Cho  and/or Tilgner  and/or Ramsköld and Rapin as applied against Claim 1 and 
further in view of Applicant's admitted state of the prior art (e.g., instant application at
paragraphs 41-57).
Regarding Claims 9 and 12, Applicant acknowledges  that the production of antibodies and the detection and analysis of antigens (i.e. in this application, proteins or peptides) using antibodies or other molecules that bind specifically to antigens to be old. See the instant application at paras 41-57. As such, it would have been prima facie obvious for the PHOSITA before the effective filing date of the instant application to use the admittedly old antibody techniques to detect and analyze any or all newly discovered  peptides/proteins of Luo in view of of Cho and/or Tilgner and/or Ramkéld and Rapin using newly generated antibodies or aptamer for the known and expected results.


Response to Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully
considered but are deemed moot in view of the new grounds of rejection.



CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov